Gray, C. J.
The trustee having filed answers at the first term, upon the face of which he appeared to be entitled to his discharge, and the plaintiffs having taken no step to avoid the effect thereof by further interrogatories or allegations, the trustee had no occasion to attend, and was not entitled to costs, at subsequent terms, while the case was still pending upon the docket and had not been disposed of as between the principal parties, no final judgment having been entered on the default of the defendant. Wasson v. Bowman, 117 Mass. 91. Washburn v. Clark-son, 123 Mass. 319.
The trustee was not entitled to an attorney’s fee, nor to any allowance for counsel fees, except at the discretion of the court. Holbrook v. Waters, 19 Pick. 354. Gen. Sts. c. 142, § 60. And this court has no authority to revise the exercise of the discretion of the Superior Court in this respect. Briggs v. Taunton, 110 Mass. 423, 427. Since the decision in Holbrook v. Waters, appeals to this court, which under former statutes opened the whole case, in matters of fact as well as of law, have been limited to questions of law only. Rev. Sts. c. 82, § 6. St. 1840, c. 87, §§ 4, 5. Gen. Sts. c. 114, § 10. Taxation affirmed.